Exhibit 10.2

Execution Version

SECURITIES EXCHANGE AGREEMENT

September 30, 2020

This Securities Exchange Agreement (the “Agreement”) is entered into by and
among Enterprise Products Partners L.P., a Delaware limited partnership (the
“Partnership”), and OTA Holdings, Inc., a Delaware corporation (“OTA”), as of
the date first written above whereby OTA will exchange the Exchanged Securities
(as defined below) for Series A Cumulative Convertible Preferred Units
representing limited partnership interests of the Partnership (the “Series A
Preferred Units”).

WHEREAS, OTA currently owns 54,807,352 common units representing limited
partnership interests of the Partnership (the “Common Units”), and such Common
Units delivered to the Partnership pursuant to the terms of this Agreement in
exchange for Series A Preferred Units are referred to herein as the “Exchanged
Securities”; and

WHEREAS, in connection with the transactions contemplated hereby, the
Partnership will amend the Sixth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of November 22, 2010, as amended from
time to time in accordance with the terms thereof (including, as the context
requires, by the Seventh A&R LPA (as defined below), as it may be further
amended and restated from time to time in accordance with its terms) (the
“Partnership Agreement”), as set forth in the Seventh Amended and Restated
Agreement of Limited Partnership of the Partnership, substantially in the form
attached hereto as Exhibit A (the “Seventh A&R LPA”); and

WHEREAS, concurrent with the Closing of the Transactions (as defined below)
contemplated hereby, the Partnership will issue additional Series A Preferred
Units pursuant to a Series A Cumulative Convertible Preferred Unit Purchase
Agreement, dated as of the date hereof, by and among the Partnership and the
Purchasers named therein (the “Series A Purchase Agreement”).

On and subject to the terms hereof, the parties hereto agree as follows:

ARTICLE I

EXCHANGE OF SECURITIES

Section 1.1 Exchange of Securities. Upon and subject to the terms set forth in
this Agreement, at the Closing (as defined herein), OTA hereby agrees to deliver
to the Partnership the Exchanged Securities in exchange for 855,915 Series A
Preferred Units (based on the volume-weighted average price of the Common Units
for the five (5) consecutive full trading days ending on the last full trading
day immediately prior to the Closing Date). The transactions contemplated by
this Agreement, including the issuance, delivery and acceptance of the Series A
Preferred Units, and the exchange of the Exchanged Securities, are collectively
referred to herein as the “Transactions.”

Section 1.2 Closing. The closing of the Transactions (the “Closing”) shall occur
on September 30, 2020 or such other date as may be mutually agreed upon by the
parties in writing (the “Closing Date”). At the Closing, (a) OTA shall deliver
or cause to be delivered to the



--------------------------------------------------------------------------------

Partnership all right, title and interest in and to its Exchanged Securities,
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any certificates duly endorsed or
accompanied by any stock powers duly endorsed in blank, or other documents of
conveyance or transfer that the Partnership may deem necessary or desirable to
transfer to and confirm in the Partnership all right, title and interest in and
to the Exchanged Securities, free and clear of any Liens, and (b) the
Partnership shall deliver to OTA the Series A Preferred Units in book-entry form
in the name of OTA with the transfer agent named below. The transfer of the
Exchanged Securities shall be effected in accordance with the instructions to be
provided by the Partnership to Equiniti Trust Company (an affiliate of Equiniti
Group plc), d/b/a EQ Shareowner Services, the transfer agent for the Series A
Preferred Units.

Section 1.3 Termination. This Agreement may be terminated at any time prior to
the Closing with the mutual written consent of the Partnership and OTA.

ARTICLE II

COVENANTS, REPRESENTATIONS AND WARRANTIES OF OTA

OTA hereby covenants as follows, and makes the following representations and
warranties, each of which is and shall be true and correct on the date hereof
and at the Closing, to the Partnership, and all such covenants, representations
and warranties shall survive the Closing.

Section 2.1 Existence. OTA is duly organized and validly existing and in good
standing under the laws of its state of formation, with all necessary power and
authority to own properties and to conduct its business as currently conducted.

Section 2.2 Authorization; Enforceability. OTA has all requisite power and
authority to execute and deliver, and to perform its obligations under, this
Agreement. The execution, delivery and performance of this Agreement by OTA and
the consummation by it of the Transactions have been duly and validly authorized
by all necessary legal action, and no further consent or authorization of OTA is
required. This Agreement has been duly executed and delivered by OTA and
constitutes a legal, valid and binding obligation of OTA; provided that, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

Section 2.3 No Breach. The execution, delivery and performance of this Agreement
by OTA and the consummation of the Transactions by OTA will not (a) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which OTA is a party or by
which OTA is bound or to which any of the property or assets of OTA is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of OTA, or (c) violate any law of any governmental
authority or body having jurisdiction over OTA or the property or assets of OTA,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.4 Title to the Exchanged Securities. (a) OTA is the sole legal and
beneficial owner of the Exchanged Securities; (b) OTA has good, valid and
marketable title to its Exchanged Securities, free and clear of any Liens (other
than pledges or security interests that OTA may have created in favor of a prime
broker under and in accordance with its prime brokerage agreement with such
broker); (c) OTA has not, in whole or in part, except as described in the
preceding clause (b), (i) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Securities or its rights
in its Exchanged Securities or (ii) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to its Exchanged Securities; and (d) upon the applicable OTA’s delivery
of its Exchanged Securities to the Partnership pursuant to the Transactions,
such Exchanged Securities shall be free and clear of all Liens created by OTA or
any other person acting for OTA.

Section 2.5 Accredited Investor Status; Sophisticated Purchaser. OTA is a wholly
owned subsidiary of the Partnership, is an “accredited investor” within the
meaning of Rule 501 under the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the United States Securities and Exchange
Commission promulgated thereunder (the “Securities Act”) and is able to bear the
risk of its investment in the Series A Preferred Units. OTA has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the Transactions.

Section 2.6 Restricted Securities. OTA understands that, until such time as the
Series A Preferred Units, the PIK Units (as defined below) and the Conversion
Units, as applicable, may be sold without limitation under the requirements of
Rule 144 under the Securities Act, such securities will bear a restrictive
legend to the effect that they have not been registered under the Securities Act
or any state securities laws and may not be resold other than pursuant to such
registration or an available exemption therefrom, in addition to any other
legends or notations as provided in this Agreement and/or the Partnership
Agreement. “PIK Units” means any additional Series A Preferred Units issued by
the Partnership to the Purchasers as in-kind distributions pursuant to the
Seventh A&R LPA. “Conversion Units” means the Common Units issuable upon
conversion of the Series A Preferred Units or PIK Units.

Section 2.7 No Brokers. No broker, investment banker, finder or other person has
been retained by or authorized to act on behalf of OTA in connection with the
transactions contemplated hereby, and no commission or other remuneration has
been paid or given directly or indirectly to, by or on behalf of OTA in
connection with or in order to solicit or facilitate the Transactions.

ARTICLE III

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and at the Closing, to OTA, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Existence. The Partnership is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary limited partnership power and authority to own properties and to
conduct its business as currently conducted.

 

3



--------------------------------------------------------------------------------

Section 3.2 Authorization; Enforceability. The Partnership has all requisite
power and authority to execute and deliver, and to perform its obligations
under, this Agreement. The execution, delivery and performance of this Agreement
by the Partnership and the consummation by it of the Transactions have been duly
and validly authorized by all necessary legal action, and no further consent or
authorization of the Partnership is required. This Agreement has been duly
executed and delivered by the Partnership and constitutes a legal, valid and
binding obligation of the Partnership; provided that, the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law).

Section 3.3 Authorization of the Series A Preferred Units. The Series A
Preferred Units and the limited partner interests represented thereby will be
duly authorized by the Partnership pursuant to the Partnership Agreement prior
to the Closing and, when issued and delivered to OTA in exchange for the
Exchanged Securities in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 or 17-804 of the Delaware Revised Uniform
Limited Partnership Act, as amended from time to time (the “Delaware LP Act”))
and will be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities laws, (ii) with respect to each
Purchaser’s Series A Preferred Units and the limited partner interests
represented thereby, such Liens as are created by such Purchaser and (iii) such
Liens as arise under the Partnership Agreement or the Delaware LP Act.

Section 3.4 No Violations. The execution, delivery and performance of this
Agreement by the Partnership and the consummation of the Transactions by the
Partnership will not (a) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, any material
agreement to which the Partnership is a party or by which the Partnership is
bound or to which any of the property or assets of the Partnership is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of the Partnership, or (c) violate any law of any
governmental authority or body having jurisdiction over the Partnership or the
property or assets of the Partnership, except in the case of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement.

Section 3.5 No Commissions. No commission or other remuneration has been paid or
given directly or indirectly by or on behalf of the Partnership in connection
with or in order to solicit or facilitate the Transactions.

Section 3.6 Unregistered Securities; Legend. The issuance of the Series A
Preferred Units pursuant to the Transactions is exempt from the registration
requirements of the Securities Act pursuant to Section 3(a)(9) thereof. However,
as OTA is an affiliate of the Partnership and the Exchange Securities are
restricted securities, and as acknowledged by OTA in Section 2.6 above, the
Series A Preferred Units will be issued with a restrictive legend to the effect
that they have not been registered under the Securities Act or any state
securities laws and may not be resold other than pursuant to such registration
or an available exemption therefrom, in addition to any other legends or
notations as provided in this Agreement and/or the Partnership Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CLOSING

Section 4.1 Conditions to the Partnership’s Obligations. The obligations of the
Partnership under this Agreement shall be subject to the following conditions:
(a) the performance in all material respects by OTA of its covenants and
obligations hereunder; and (b) the representations and warranties of OTA
contained herein shall be true and correct on the date hereof and on and as of
the Closing Date.

Section 4.2 Condition to OTA’s Obligations. The obligations of OTA under this
Agreement shall be subject to the following conditions: (a) the performance in
all material respects by the Partnership of its covenants and obligations
hereunder; (b) the representations and warranties of the Partnership contained
herein shall be true and correct on the date hereof and on and as of the Closing
Date; and (c) since the date of this Agreement, there has been no material
adverse change in the condition, financial or otherwise or business affairs of
the Partnership and its subsidiaries, considered as one enterprise, whether or
not arising in the ordinary course of business.

Section 4.3 Mutual Conditions to Parties’ Obligations. The obligations of each
of OTA and the Partnership under this Agreement shall be subject to the
following conditions: (a) the execution and delivery by the General Partner of
the Seventh A&R LPA prior to the Closing; and (b) the concurrent consummation of
the transactions contemplated by the Series A Purchase Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.1 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

 

  (a)

If to OTA, to:

OTA Holdings, Inc.

c/o Enterprise Products Partners L.P.

1100 Louisiana Street, 10th Floor

Houston, Texas 77002

Attention: General Counsel

Email: GeneralCounsel@eprod.com

 

  (b)

If to the Partnership, to:

Enterprise Products Partners L.P.

1100 Louisiana Street, 10th Floor

Houston, Texas 77002

Attention: General Counsel

Email: GeneralCounsel@eprod.com

 

5



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Sidley Austin LLP

1000 Louisiana Street

Suite 5900

Houston, TX 77002

Attention: David C. Buck

Email: dbuck@sidley.com

or to such other address as the Partnership or OTA may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the facsimile, if sent via facsimile; when sent,
if sent by electronic mail prior to 5:00 p.m. Houston, Texas time on a Business
Day, or on the next succeeding Business Day, if not; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.

Section 5.2 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 5.3 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. Headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meanings of the provisions hereof. Neither party, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all language in all parts of
this Agreement shall be construed in accordance with its fair meaning, and not
strictly for or against either party.

Section 5.4 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

6



--------------------------------------------------------------------------------

Section 5.5 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.6 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 5.7 Tax Documentation. OTA has provided and attached hereto, or will
provide no later than two business days prior to Closing, copies of whichever of
the following is applicable to OTA: (a) a properly completed and executed
Internal Revenue Service (“IRS”) Form W-9, or (b) a properly completed and
executed IRS Form W-8BEN-E, IRS Form W-8BEN or other applicable IRS Form W-8
(including any IRS forms, documents or schedules required to be attached
thereto); provided, however, that if an OTA fails to provide such forms prior to
Closing with enough time for the Partnership to adequately review such forms
then the Partnership may withhold on any cash payments to or for the benefit of
such OTA at the applicable withholding rate. OTA will make reasonable efforts to
provide any other documentation reasonably requested by the Partnership.

Section 5.8 Amendments; Waivers. No provision of this Agreement may be amended
or waived unless such amendment or waiver is in writing and signed, in the case
of an amendment, by the Partnership and OTA, or in the case of a waiver, by the
party against whom the waiver is to be effective. The failure of any party to
this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights nor shall any single or partial
exercise by any party to this Agreement of any of its rights under this
Agreement preclude any other or further exercise of such rights or any other
rights under this Agreement. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law or
otherwise.

Section 5.9 Binding Effect; Assignment. This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

7



--------------------------------------------------------------------------------

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

ENTERPRISE PRODUCTS PARTNERS L.P. By:   Enterprise Products Holdings LLC,   its
General Partner By:  

/s/ W. Randall Fowler

  Name:   W. Randall Fowler   Title:   Co-Chief Executive Officer and     Chief
Financial Officer

 

OTA HOLDINGS INC. By:  

/s/ Christian M. Nelly

  Name:   Christian M. Nelly   Title:   Executive Vice President – Finance    
and Sustainability and Treasurer

 

Signature Page to Securities Exchange Agreement